SALES CONTRACT

 

 

By and Between

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.,

a Georgia limited partnership,

 

as Seller,

 

and

 

BRADLEY PARK APARTMENTS, LLC,

a Georgia limited liability company

 

as Purchaser.

 

 

January 26, 2015

 

 

Property Located At:

 

Land Lots 205 and 206 of the 2nd District, 1st Section, Forsyth County, Georgia

 



 

 

TABLE OF CONTENTS

ARTICLE I -- PROPERTY TO BE CONVEYED 1 ARTICLE II -- PURCHASE PRICE 1
ARTICLE III – TITLE AND SURVEY 4
ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING 5
ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING 6
ARTICLE VI -- TIME AND PLACE OF CLOSING AND CLOSING COSTS 7
ARTICLE VII -- APPORTIONMENTS 8 ARTICLE VIII -- EMINENT DOMAIN 8
ARTICLE IX -- PURCHASER’S CONDITION PRECEDENT 8 ARTICLE X -- REPRESENTATIONS AND
WARRANTIES OF SELLER 9 ARTICLE XI -- DEFAULT AND REMEDIES 11
ARTICLE XII -- NOTICES 11 ARTICLE XIII -- ACCESS 13 ARTICLE XIV -- BROKERS 13
ARTICLE XV -- MISCELLANEOUS 13 ARTICLE XVI – OFFER AND ACCEPTANCE 15

 



 

 

SALES CONTRACT

 

 

THIS AGREEMENT is made and entered into this day 26th of January, 2015 (the
“Effective Date”), by and between ROBERTS PROPERTIES RESIDENTIAL, L.P., a
Georgia limited partnership (hereinafter referred to as the “Seller”), and
BRADLEY PARK APARTMENTS, LLC, a Georgia limited liability company (hereinafter
referred to as the “Purchaser”).

 

ARTICLE I -- PROPERTY TO BE CONVEYED

 

A.      Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, upon the terms and conditions hereinafter set forth: (i) that certain
parcel of land described on Exhibit B attached hereto and by this reference
incorporated herein (hereinafter referred to as the “Land”, or the “Property”);
and (ii) Seller’s right, title and interest in all engineering and architectural
materials, intellectual property, third party reports, design drawings and
surveys relating to the Property.

 

B.      The Land consists of approximately 22.03 acres of unimproved real
property and is located in Land Lots 205 and 206 of the 2nd District, 1st
Section, Forsyth County, Georgia.

 

ARTICLE II -- PURCHASE PRICE

 

The purchase price (hereinafter referred to as the “Purchase Price”) for the
Property shall be Three Million Three Thousand and No/100 Dollars
($3,003,000.00). Subject to all prorations and adjustments provided herein, the
Purchase Price shall be paid as follows:

 

A.      Concurrently with the full execution of this Agreement, Purchaser shall
pay to Commonwealth Land Title Insurance Company, Atlanta, Georgia office (the
“Escrow Agent”) the sum of Ten Thousand and No/100 Dollars ($10,000.00) (such
amount together with all interest earned thereon is hereinafter referred to as
the “Initial Deposit”), by check subject to collection or by wire-transfer, such
amount to be deposited in an interest-bearing account with a national bank whose
deposits are insured by the FDIC. If Purchaser does not send the Notice to
Proceed (as hereinafter defined) to Seller prior to the Hard Date (as
hereinafter defined), the Initial Deposit shall be returned to Purchaser. If
Purchaser does send the Notice to Proceed to Seller on or before the Hard Date,
Purchaser shall within three (3) business days after the Hard Date pay to the
Escrow Agent an additional Fifteen Thousand and No/100 Dollars ($15,000.00)
(such amount, together with all interest earned thereon, is hereinafter referred
to as the “Subsequent Deposit”), by check subject to collection or by wire
transfer, which will be deposited in the same interest-bearing account as was
deposited the Initial Deposit. The Initial Deposit and the Subsequent Deposit
are herein collectively referred to as the “Deposit”. The Deposit shall be
applied toward the Purchase Price due at Closing (as hereinafter defined) if the
closing contemplated herein is consummated as herein provided, or shall
otherwise be applied as elsewhere provided in this Agreement.

 

Bradley Park Sales Contract



 

 

Exhibit 10.1

 

B.      At the Closing, Escrow Agent shall pay the Deposit to Seller to be
applied against the Purchase Price, and the balance of the Purchase Price shall
be paid by Purchaser to Seller at Closing by wire-transfer of funds immediately
available to Seller.

 

C.      (i) The Escrow Agent joins in the execution of this Agreement solely for
the purpose of acknowledging and agreeing to the provisions of this Section II
C.

 

 (ii) The duties of the Escrow Agent shall be as follows:

 

(a)      During the term of this Agreement, the Escrow Agent shall hold and
disburse the Deposit in accordance with the terms and provisions of this
Agreement.

 

(b)      The Escrow Agent shall pay the Deposit in accordance with the joint
written instructions of Seller and Purchaser in any of the following events: (i)
if this Agreement shall be terminated by the mutual written agreement of Seller
and Purchaser, or (ii) if the Escrow Agent shall be unable to determine at any
time to whom the Deposit should be paid, or (iii) if a dispute shall develop
between Seller and Purchaser concerning to whom the Deposit should be paid. In
the event that such written instructions shall not be received by the Escrow
Agent within ten (l0) days after the Escrow Agent has served a written request
for instructions upon Seller and Purchaser, then the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction and interplead
Seller and Purchaser in respect thereof, and thereupon the Escrow Agent shall be
discharged of any obligations in connection with this Agreement.

 

(c)      Subject to Section II C (ii) (k) hereof, if costs or expenses are
incurred by the Escrow Agent in its capacity as Escrow Agent because of
litigation or a dispute between the Seller and Purchaser arising out of the
holding of the Deposit in escrow, Seller and Purchaser shall each pay the Escrow
Agent one-half of such reasonable costs and expenses. Except for such costs or
expenses, no fee or charge shall be due or payable to the Escrow Agent for its
services as Escrow Agent.

 

(d)      By joining herein, the Escrow Agent undertakes only to perform the
duties and obligations imposed upon the Escrow Agent under the terms of this
Agreement and expressly does not undertake to perform any of the other
covenants, terms and provisions incumbent upon the Seller and the Purchaser
hereunder.

 

(e)      Purchaser and Seller hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection herewith except for negligence or willful
misconduct; that the Escrow Agent shall never be responsible for the validity,
correctness or genuineness of any document or notice referred to under this
Agreement; and that in the event of any dispute under this Agreement, the Escrow
Agent may seek advice from its own counsel and shall be fully protected in any
action taken by it in good faith in accordance with the opinion of its counsel.

 

Bradley Park Sales Contract



-2-

 

Exhibit 10.1

 

(f)      All investments by Escrow Agent will be made in the regular course of
business. To be entitled to same day investment (assuming good funds are
provided), the Deposit must be received by noon; otherwise, such funds will be
deposited on the next business day. All investments shall be subject to the
rules, regulations, policies and procedures of the bank depository in which such
monies are deposited.

 

(g)      Purchaser hereby certifies to Escrow Agent that Purchaser’s Federal tax
identification number is 47-1711578.

 

(h)      The Deposit may be processed for collection in the normal course of
business by Escrow Agent, but immediately thereafter the Deposit shall be
deposited in a segregated escrow account and shall not be commingled with funds
of others, such segregated escrow funds being at a bank of Escrow Agent’s
choosing (the “Depository”). Escrow Agent shall not be accountable for any
incidental benefit which may be attributable to the funds so deposited. Escrow
Agent shall not be liable for any loss caused by the failure, suspension,
bankruptcy or dissolution of the Depository.

 

(i)       Escrow Agent shall not be liable for loss or damage resulting from:

 

(i) any good faith act or forbearance of Escrow Agent;

 

(ii) any default, error, action or omission of any party, other than Escrow
Agent;

 

(iii) any defect in the title to any property;

 

(iv) the expiration of any time limit or other delay which is not solely caused
by the failure of Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;

 

(v) the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;

 

(vi) Escrow Agent’s compliance with all attachments, writs, orders, judgments,
or other legal process issued out of any court;

 

(vii) Escrow Agent’s assertion or failure to assert any cause of action or
defense in any judicial or administrative proceedings; or

 

(viii) any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.

 

Bradley Park Sales Contract



-3-

 

Exhibit 10.1

 

(j)      Escrow Agent shall be fully indemnified by the parties hereto for all
of its expenses, costs, and reasonable attorney’s fees incurred in connection
with any interpleader action which Escrow Agent may file to resolve any dispute
as to the Deposit, or which may be filed against the Escrow Agent. Such costs,
expenses or attorney’s fees may be deducted from the Deposit.

 

(k)      If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorney’s
fees incurred by Escrow Agent in responding to such action, hearing or process
may be deducted from the funds held hereunder and the party/parties whose
alleged acts are a basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from said expenses, costs and fees so incurred.

 

ARTICLE III – TITLE AND SURVEY

 

A.      Within five (5) business days after the Effective Date, Seller agrees to
provide Purchaser a current updated survey of the Property at Seller’s expense
(the “Survey”). Purchaser shall have the right to obtain any survey of the
Property desired by Purchaser. The legal description contained in the Deed
(hereinafter defined in Section IV A hereof) shall be that set forth on Exhibit
B attached hereto. However, if requested by Purchaser, at Closing, Seller shall
execute a Quit-Claim Deed in favor of Purchaser which will contain a legal
description based upon the Survey.

 

B.      Purchaser shall obtain within fifteen (15) days after the Effective Date
an owner’s title insurance commitment (the “Commitment”) from Commonwealth Land
Title Insurance Company (the “Title Company”), together with legible copies of
all matters referred to therein as exceptions to title. Prior to forty (40) days
after the Effective Date, Purchaser shall deliver to Seller a statement of any
objections to Seller’s title to the Property and any objections as to matters
disclosed by the Survey or any other survey obtained by Purchaser. Seller shall
have until forty-five (45) days after the Effective Date to cure any such
objections, but Seller shall have no obligation to cure any such objections. In
the event Seller fails or refuses to cure such objections on or before
forty-five (45) days after the Effective Date, then Purchaser shall elect by
written notice to Seller on or before the Hard Date, to either (i) terminate
this Agreement and receive a full refund of so much of the Deposit as is then
held by Escrow Agent, and thereafter this Agreement shall be null and void and
of no further force or effect, and neither Purchaser nor Seller shall have any
further rights, duties, liabilities or obligations to the other by reason hereof
except for the Inspection Indemnity (defined in Section XIII A below); or (ii)
waive such objections and consummate the transaction contemplated herein without
reduction of the Purchase Price. If Purchaser does not provide Seller written
notice of Purchaser’s election as above provided, then Purchaser shall be deemed
to have waived such objections as provided in the aforesaid item (ii). Seller
shall not be obligated to cure any objections. All matters as to which Purchaser
has agreed to accept title subject to in accordance with this Section III B are
hereinafter referred to as the “Permitted Exceptions”.

 

Bradley Park Sales Contract



-4-

 

Exhibit 10.1

 

C.      Purchaser shall have the right to have the Commitment and Survey updated
until the Closing Date (hereinafter defined), and if any such update discloses
any new title exceptions or survey matters as to which Purchaser has an
objection and which were not of record as of the date of the Commitment, as to
title matters, or which were not shown on the Survey, as to survey matters (any
such new matter being referred to as a “new objection”), Purchaser shall deliver
to Seller a statement of any such new objections and Seller shall have until the
Closing Date to cure all such new objections. In the event that Seller fails to
cure such new objections on or before the Closing Date (i) Purchaser may
terminate this Agreement by written notice to Seller given on or before the
Closing Date, whereupon Purchaser shall receive a full refund of so much of the
Deposit as is then held by Escrow Agent, and thereafter this Agreement shall be
null and void and of no further force or effect, and neither Purchaser nor
Seller shall have any further rights, duties, liabilities or obligations to the
other by reason hereof except for the Inspection Indemnity, or (ii) Purchaser
may cure such new objections created or suffered by Seller and deduct the
reasonable cost thereof from the Purchase Price otherwise payable by Purchaser
at Closing; or (iii) Purchaser may waive such objections and consummate the
transaction contemplated herein without reduction of the Purchase Price.

 

ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING

 

At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Purchaser’s counsel and submitted to Seller’s counsel for review and
approval not later than three (3) days prior to the Closing Date.

 

A.      Title to the Property shall be conveyed by a limited warranty deed
(herein called the “Deed”) which will (i) contain a limited warranty of title to
the effect that Seller will warrant title to the Purchaser as against any claim
by any person owning, holding or claiming by, through or under Seller, but not
otherwise; and (ii) be subject to the Permitted Exceptions.

 

B.      A Seller’s Title Affidavit (in a form customarily utilized in Atlanta,
Georgia) showing that all debts for labor and materials in respect of the Land
have been paid in full.

 

C.      A duly executed Certification of Non-Foreign Status that pursuant to
Section 1445 of the Internal Revenue Code, Seller is not a foreign person,
foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax
Regulations).

 

D.      A duly executed IRS Form 1099-S, a duly executed Designation of
Reporting Agent Agreement and a duly executed Transferor Identification
Certificate.

 

Bradley Park Sales Contract



-5-

 

Exhibit 10.1

 

E.      A duly executed Affidavit of Seller’s Residence that pursuant to
O.C.G.A. §48-7-128, no withholding from the proceeds of the transaction
contemplated herein is required.

 

F.      Such evidence as is required by the Title Company to delete any and all
security deeds encumbering the Land from the Commitment to be marked at Closing.

 

G.      Evidence acceptable to Purchaser and acceptable to the Title Company
that those acting for Seller have full authority to consummate the transaction
contemplated in this Agreement.

 

H.      A duly executed Closing Statement evidencing the prorations between
Seller and Purchaser and disbursements made in connection with this transaction.

 

I.        A duly executed assignment of all of Seller’s right, title and
interest in and to all engineering and architectural materials, intellectual
property, third party reports of any kind or nature, design drawings and surveys
relating to the Property, if any and to the extent assignable, obtained by
Seller within the twelve (12) months prior to the Effective Date.

 

J.       Duly executed assignments from Seller to Purchaser of all
architectural, engineering and other contracts, licenses, permits, bonds and
approvals obtained by Seller with respect to the Property, together with any
required consents to such assignments from the other parties to such contracts.

 

K.      Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Purchaser’s and Seller’s counsel.

 

ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

 

At Closing, Purchaser agrees to deliver the following items to Seller:

 

A.      The Purchase Price as required by and in the manner specified in Section
II B hereof.

 

B.      Evidence reasonably acceptable to Seller that those acting for Purchaser
have full authority to consummate the transaction contemplated in this
Agreement.

 

C.      A duly executed Closing Statement evidencing the prorations between
Seller and Purchaser and disbursements made in connection with this transaction.

 

D.      Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Seller’s and Purchaser’s counsel.

 

Bradley Park Sales Contract



-6-

 

Exhibit 10.1

 

ARTICLE VI -- TIME AND PLACE OF CLOSING AND CLOSING COSTS

 

A.      The consummation of the transaction contemplated herein shall take place
through an escrow closing conducted by the Escrow Agent commencing at 10:00 A.M.
on any business day specified by Purchaser in a notice given to Seller at least
three (3) days prior to the specified business day, which business day is on or
before the day sixty (60) days after the Hard Date and Seller’s receipt of the
Notice to Proceed; provided, however, the foregoing notwithstanding, Purchaser
shall have the right to extend the time for consummation of the transaction
contemplated herein for an additional sixty (60) days, provided that, together
with a copy of such extension notice sent to Seller by Purchaser (with a copy to
Escrow Agent), no later than the day sixty (60) days after the Hard Date,
Purchaser deposits with Escrow Agent a Twenty Thousand and No/100 Dollars
($20,000.00) additional earnest money deposit, which upon receipt by Escrow
Agent shall be invested in the same interest-bearing account as was deposited
the Deposit, and which upon receipt by Escrow Agent shall be included within the
definition of and shall be a part of the Deposit. The consummation of the
transaction contemplated herein is herein referred to as the “Closing”, and the
date the Closing occurs is herein referred to as the “Closing Date”.

 

B.      At Closing, Seller shall pay the transfer tax and the recording fee
incident to the Deed. At Closing, Purchaser shall pay all other closing expenses
with respect to the closing of the transaction contemplated herein, including,
without limitation, the cost of any survey obtained by Purchaser, all other
recording fees, title examination cost and the premium incident to any title
insurance policy to be issued to Purchaser, except that Seller and Purchaser
will each pay their own attorney’s fees.

 

C.      At Closing, Purchaser shall pay to Seller Four Hundred Thousand and
No/100 Dollars ($400,000.00) for reimbursement of development costs and as
consideration for the exclusive right to own and use all of Seller’s plans,
surveys, reports, permits, approvals, specifications, intellectual property, and
bonds relating to the Property as further described on Exhibit A attached
hereto. In addition, Seller shall assign to Purchaser any and all contracts or
consulting agreements relating to the abovementioned items and Purchaser agrees
to accept and assume said assignment.

 

D.      At Closing, Purchaser shall pay to Seller, in addition to the Purchase
Price, Seven Hundred Seventy-Five Thousand and No/100 Dollars ($775,000.00) to
reimburse Seller for all the prepaid sanitary sewer tap fees appurtenant to the
Property, and Seller will transfer and assign to Purchaser all of Seller’s
right, title and interest in and to such sanitary sewer tap fees.

 

E.      Possession of the Property will be delivered by Seller to Purchaser on
the Closing Date.

 

Bradley Park Sales Contract



-7-

 

Exhibit 10.1

 

ARTICLE VII -- APPORTIONMENTS

 

The following items shall be apportioned at Closing and as of the Closing Date:

 

A.      All real property taxes, including the current installment for any
assessment (special, bond, or otherwise), based on the amount of such taxes for
the year during which the Closing occurs. In the event current year’s taxes are
not available at the time of Closing, such proration shall be based upon the
amount of such taxes for the previous year, and in the event there is a
difference between the current year’s taxes and the taxes for the previous year
based upon which the proration was effected, the amount of such taxes shall be
reprorated immediately upon demand being made therefor by one party upon the
other. Seller shall be entitled to receive all income in respect of the Property
and shall be obligated to pay all expenses in respect of the Property for all
time periods prior to and including the day prior to the Closing Date. Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date. In the
event that any income or any expense item relating to the period prior to the
Closing Date is received or appears after the Closing, such item(s) shall be
adjusted between the Seller and the Purchaser within ten (10) days after such is
discovered. This Section VII A shall survive the Closing of the transaction
contemplated herein, but only for a period of thirty (30) days after which all
prorations and adjustments shall be final as between Seller and Purchaser,
except for the agreement to reprorate property taxes in the event the proration
at Closing is based upon the previous year’s taxes.

 

ARTICLE VIII -- EMINENT DOMAIN

 

A.      If, prior to the Closing Date, all, or such a material portion of the
Land as would make it difficult or impossible for Purchaser to construct its
proposed development on the Land, is taken by condemnation or eminent domain or
same is pending, or Seller has been given notice of such an intended taking, so
much of the Deposit as is held by Escrow Agent shall be returned by Escrow Agent
to Purchaser, and upon such return this Agreement shall terminate and be null
and void and of no further force or effect and neither Purchaser nor Seller
shall have any further rights, duties, liabilities or obligations to the other
hereunder except for the Inspection Indemnity (hereinafter defined). If, prior
to the Closing Date, there shall be any condemnation or eminent domain
proceedings instituted or pending against less than such a material portion of
the Land as would make it difficult or impossible for Purchaser to construct
Purchaser’s proposed development on the Land, the Closing shall take place as
provided herein without abatement of the Purchase Price, and there shall be
assigned to the Purchaser at the Closing, all interest of the Seller in and to
any condemnation awards which may be payable to the Seller on account of such
occurrence. Seller shall notify Purchaser in writing of any notice of
contemplated condemnation received by Seller prior to the Closing Date.

 

ARTICLE IX -- PURCHASER’S CONDITION PRECEDENT

 

Purchaser shall not be required to purchase the Property unless the following
condition precedent has been satisfied on or before the Closing Date:

 

Bradley Park Sales Contract



-8-

 

Exhibit 10.1

 

A.      On or before sixty (60) days after the Effective Date (the “Hard Date”),
Purchaser may, but shall have no obligation to, among other things, obtain soil
borings, engineering reports, topographical surveys, evidence of the
availability of utilities in sufficient capacities to serve Purchaser’s proposed
development of the Property, and confirmation from Purchaser’s engineers that
the topography, soil and subsurface conditions of the Property are suitable for
the development contemplated by Purchaser without the imposition of impact fees,
cash proffers or unacceptable conditions as determined by Purchaser in its sole
discretion. Seller shall permit Purchaser to make the foregoing investigations.
Regardless of whether or not Purchaser obtains such tests and studies by the
Hard Date, Purchaser shall determine on or before the Hard Date, in its sole
discretion, whether or not the condition of the Property is satisfactory. If
Purchaser determines the Property is satisfactory, Purchaser shall, on or before
the Hard Date, notify Seller and Escrow Agent that the Property is satisfactory
and this condition precedent has been satisfied (which notice is hereinafter
referred to as “Notice to Proceed”), and Purchaser shall deliver the Subsequent
Deposit to Escrow Agent within three (3) business days after the Hard Date. If
Purchaser fails to send to Seller the Notice to Proceed before the Hard Date, or
if Purchaser fails to pay to Escrow Agent the Subsequent Deposit within three
(3) business days after the Hard Date, Escrow Agent shall return the Initial
Deposit to Purchaser and thereafter this Agreement shall terminate and be null
and void and of no further force or effect and neither Purchaser nor Seller
shall have any further rights, duties, liabilities or obligations to the other
by reason hereof except for those matters that specifically survive such
termination.

 

ARTICLE X -- REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser, to the best of Seller’s
knowledge, as follows:

 

A.      Seller has the right, power and authority to enter into this Agreement
and to sell the Property in accordance with the terms hereof, and Seller has
granted no option or right of first refusal to any person or entity to purchase
the Property and has not entered into any other contract to sell the Property;
and

 

B.      There are no parties in possession of the Property or entitled to
possession thereof other than Seller.

 

Bradley Park Sales Contract



-9-

 

Exhibit 10.1

 

ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT NOTWITHSTANDING, IT IS
UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD AND CONVEYED HEREUNDER,
“AS IS, WHERE IS, AND WITH ALL FAULTS” WITH NO RIGHT OF SETOFF OR DEDUCTION TO
THE PURCHASE PRICE AND WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER EXCEPT
AS EXPRESSLY SET FORTH HEREIN. SELLER HAS NOT MADE AND IS NOT MAKING ANY EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
REGARDING THE SUITABILITY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE OR RELATING
IN ANY WAY TO HAZARDOUS SUBSTANCES OR ANY ENVIRONMENTAL MATTERS, SUITABILITY OF
SOIL OR GEOLOGY, ABSENCE OF DEFECTS OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTE.
PURCHASER ACKNOWLEDGES AND REPRESENTS THAT PURCHASER IS ENTERING INTO THIS
AGREEMENT WITHOUT RELYING UPON ANY SUCH STATEMENT, REPRESENTATION OR WARRANTY
MADE BY SELLER OR BY ANY AGENT OR ANY OTHER PERSON AND BASED SOLELY UPON
PURCHASER’S OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY. PURCHASER, FOR
PURCHASER AND ITS SUCCESSORS AND ASSIGNS, HEREBY RELEASES SELLER FROM AND WAIVES
ALL CLAIMS AND LIABILITY AGAINST SELLER IN CONNECTION WITH OR ARISING OUT OF ANY
PHYSICAL OR ENVIRONMENTAL CONDITION IN, AT, ABOUT OR UNDER THE PROPERTY AND
FURTHER RELEASES SELLER FROM AND WAIVES ALL CLAIMS AND LIABILITY AGAINST SELLER
ATTRIBUTABLE TO THE PHYSICAL AND ENVIRONMENTAL CONDITION AND QUALITY OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF
ANY HAZARDOUS WASTE, HAZARDOUS OR TOXIC SUBSTANCES, AS THOSE TERMS ARE DEFINED
BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, THE
TOXIC SUBSTANCES CONTROL ACT, AND THE RESOURCE CONSERVATION AND RECOVERY ACT, IN
EACH CASE, AS AMENDED, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, OR ANY
OTHER FEDERAL OR STATE LAWS OR REGULATIONS RELATING TO ENVIRONMENTAL MATTERS IN,
AT, ABOUT OR UNDER THE PROPERTY. AS BETWEEN PURCHASER AND SELLER, PURCHASER
ASSUMES RESPONSIBILITY AND LIABILITY FOR ALL OBLIGATIONS ARISING SUBSEQUENT TO
CLOSING AND ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES IN, AT, ABOUT OR UNDER THE
PROPERTY, AND AGREES TO INDEMNIFY SELLER FROM ANY LIABILITY RESULTING FROM THE
PRESENCE ON, OR RELEASE FROM, THE PROPERTY OF ANY HAZARDOUS WASTE OR HAZARDOUS
OR TOXIC SUBSTANCES ARISING SUBSEQUENT TO CLOSING AND OCCURRING DURING THE
PURCHASER’S OWNERSHIP OF THE PROPERTY. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGREEMENTS OF PURCHASER SET FORTH IN THIS PARAGRAPH SHALL
SURVIVE THE CLOSING AND SHALL BE ENFORCEABLE AT ANY TIME.

 

As used herein, the words “to the best of Seller’s knowledge” or words of
similar import shall mean and refer to the actual and not constructive
knowledge, without investigation, of Charles S. Roberts, the President of
Roberts Realty Investors, Inc., the general partner of Roberts Properties
Residential, L.P., and not anything which he should have known but did not
actually know.

 

Anything contained in this Agreement to the contrary notwithstanding, the
representations and warranties of Seller contained in this Article X shall
survive the Closing for a period of six (6) months only and shall not be merged
in the Deed or in any of the other documents executed and delivered at Closing.
Purchaser must file any lawsuit respecting a violation or breach of any of
Seller’s warranties or representations contained in this Agreement within six
(6) months after the Closing Date, and in the event that Purchaser does not file
such a lawsuit within six (6) months after the Closing Date, Seller’s warranties
and representations, and Purchaser’s rights in respect thereto, shall be
terminated, null and void and of no further force or effect.

 

Bradley Park Sales Contract



-10-

 

Exhibit 10.1

 

ARTICLE XI -- DEFAULT AND REMEDIES

 

A.      In the event that the transaction contemplated herein is not closed and
consummated because of Purchaser’s failure or breach to perform its obligations
hereunder, as Seller’s sole remedy Escrow Agent shall pay the Deposit to Seller
as Seller’s liquidated damages, and not as a penalty, it being otherwise
difficult or impossible to determine Seller’s actual damages. Seller and
Purchaser acknowledge that it is impossible to estimate the actual damages
Seller would suffer from Purchaser’s breach of this Agreement, but that the
liquidated damages provided herein represent a reasonable pre-estimate of such
damages and Seller and Purchaser therefore intend to provide for liquidated
damages as herein specified, and that the agreed upon liquidated damages are not
punitive or penalties and are just, fair and reasonable, all in accordance with
O.C.G.A. §13-6-7. The foregoing sentence shall in no form or fashion affect
Seller’s rights and remedies against Purchaser in connection with the Inspection
Indemnity.

 

B.      In the event that the transaction contemplated herein is not closed and
consummated because of Seller’s failure or breach to perform its obligations
hereunder, Purchaser shall have the right only (i) to terminate this Agreement
by giving notice thereof to Seller and Escrow Agent, and upon receipt of such
notice Escrow Agent shall return so much of the Deposit as is then held by
Escrow Agent to Purchaser and thereafter this Agreement shall terminate and be
null and void and of no further force or effect, and neither Seller nor
Purchaser shall have any further rights, duties, liabilities or obligations to
the other hereunder, or (ii) to sue Seller for specific performance of Seller’s
obligations under this Agreement; which remedies specified in (i) and (ii) shall
be in lieu of any other rights or remedies for Purchaser, including, without
limitation, any right or claim for damages; provided, however, in the event that
the remedy of specific performance is not available to Purchaser because Seller
has voluntarily conveyed or encumbered the Property after the date of this
Agreement, Purchaser shall have the right to sue Seller for the damages
occasioned thereby to Purchaser. If Purchaser consummates the transaction
contemplated in this Agreement it shall be conclusively deemed to have waived
any breach by Seller of any covenant, representation or warranty under this
Agreement (but not under any of the documents executed at Closing which shall
continue in accordance with their terms) which the Purchaser knew or should have
known existed prior to the Closing.

 

ARTICLE XII -- NOTICES

 

A.      Whenever any notice, demand, or request is required or permitted
hereunder, such notice, demand or request shall be in writing and shall be
hand-delivered in person or sent by FedEx or similar expedited overnight
delivery service, all charges prepaid, to the addresses set forth below:

 

Bradley Park Sales Contract



-11-

 

Exhibit 10.1

 

To Seller:

 

Roberts Properties Residential, L.P.

375 Northridge Road

Suite 330

Atlanta, Georgia 30350

Attention: Mr. Anthony Shurtz

 

With a copy to:

 

Mr. Bobby Gellert

c/o Avenue Capital Group

AIII Manager, LLC

399 Park Avenue

New York, New York 10022

 

To Purchaser:

 

Bradley Park Apartments, LLC

c/o Roberts Properties, Inc.

375 Northridge Road

Suite 330

Atlanta, Georgia 30350

Attention: David Phillips

 

With a copy to:

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, Georgia 30339

Attention: Sanford H. Zatcoff, Esq.

 

To Escrow Agent:

 

Commonwealth Land Title Insurance Company

4170 Ashford Dunwoody Road, NE

Suite 460

Atlanta, Georgia 30319

Attention: Susan Vander Meer

 

Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notice, demand or request is deposited with
FedEx or similar overnight delivery service in accordance with the preceding
portion of this Article XII. Any party hereto shall have the right from time to
time to designate by written notice to the other such other person or persons
and at such other places in the United States as Purchaser or Seller desires
written notices, demands, or requests to be delivered or sent in accordance
herewith; provided, however, at no time shall either party be required to send
more than an original and two (2) copies of any such notice, demand or request
required or permitted hereunder. Notices from Seller may be executed and
delivered by Seller’s counsel.

 

Bradley Park Sales Contract



-12-

 

Exhibit 10.1

 

ARTICLE XIII -- ACCESS

 

A.      Purchaser and its agents and representatives shall have the right to
enter upon the Property at any reasonable time prior to the Closing Date, for
any lawful purpose, including, without limitation, investigations, tests and
studies, and survey purposes; provided, however, Purchaser shall pay for all
such work performed on the Property and shall not permit the creation of any
lien in favor of any contractor, subcontractor, materialman, mechanic, surveyor,
architect or laborer, and Purchaser hereby expressly agrees to indemnify and
hold Seller harmless with respect thereto; and provided further, however, that
Purchaser hereby expressly agrees to indemnify and hold Seller harmless against
any claim, damage or injury to either persons or property arising out of
Purchaser’s or its agent’s, employees’ or representatives’ actions under this
Article XIII. Prior to entering upon the Land, Purchaser shall deliver to Seller
evidence that Purchaser has in effect a broad-form public liability insurance
policy having a minimum combined single-limit coverage of $1,000,000.00, and
that Purchaser has named Seller as an additional insured, and Purchaser shall
deliver to Seller a Certificate of Insurance to the foregoing effect, naming
Seller as an additional insured. The indemnification and hold harmless
provisions contained in this Article XIII are herein collectively referred to as
the “Inspection Indemnity”. This Article XIII shall survive the Closing of the
transaction contemplated herein or any other termination of this Agreement.

 

ARTICLE XIV -- BROKERS

 

A.      Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
the party so incurring or causing such claim(s) shall indemnify, defend and hold
harmless the other party from any loss, claim or damage which the other party
suffers because of said claim(s). This Article XIV shall survive the Closing of
the transaction contemplated herein or any termination of this Agreement.

 

ARTICLE XV -- MISCELLANEOUS

 

A.      This Agreement constitutes the entire agreement between the parties
hereto and cannot be changed or modified other than by a written agreement
executed by both Purchaser and Seller.

 

Bradley Park Sales Contract



-13-

 

Exhibit 10.1

 

B.      If Seller desires, Purchaser shall cooperate with Seller in Seller’s
effort to effect a tax-free exchange of the Property for other property of like
kind pursuant to Internal Revenue Code §1031, and the regulations promulgated
thereunder; provided, however, Seller shall bear all costs and expenses
associated with any such exchange.

 

C.      Irrespective of the place of execution or performance, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

 

D.      This Agreement may be executed in more than one counterpart, each of
which shall be deemed an original.

 

E.      The captions of this Agreement are inserted for convenience or reference
only and do not define, describe or limit the scope or intent of this Agreement
or any of the terms hereof.

 

F.      Time is of the essence of this Agreement and each term and provision
hereof. In the event that time for performance of any matter hereunder falls on
a Saturday, Sunday or legal holiday, the time for performance shall
automatically be extended to the next business day.

 

G.      If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

 

H.      All rights, powers and privileges conferred hereunder upon the parties
unless otherwise provided shall be cumulative and not restricted to those given
by law.

 

I.        No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any other party to its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

 

Bradley Park Sales Contract



-14-

 

Exhibit 10.1

 

J.       Purchaser shall have the right to waive any condition or contingency
herein in Purchaser’s favor and Seller shall have the right to waive any
condition or contingency herein in Seller’s favor.

 

K.      Anything contained in this Agreement to the contrary notwithstanding,
except as specifically set forth in this Agreement to the contrary, the terms
and provisions of this Agreement shall not survive Closing and shall be merged
into the Deed.

 

L.      The provisions of this Agreement shall extend to, bind and inure to the
benefit of the parties hereto and their respective successors, assigns and the
legal representatives of their estates.

 

M.     This Agreement may be assigned by Purchaser without the consent of Seller
or approval of Seller.

 

ARTICLE XVI – OFFER AND ACCEPTANCE

 

This Agreement has been executed first by Seller and shall be deemed a
continuing offer by Seller to sell until 5:00 p.m. on January 26, 2015. If an
executed and unaltered acceptance hereof is not returned to Seller at the
address specified herein for notices to Seller, no later than 5:00 p.m. on
January 26, 2015, such offer to sell shall be deemed withdrawn.

 

[Executions begin on next page]

 

Bradley Park Sales Contract



-15-

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

 

 

 

SELLER:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership

 

By:    Roberts Realty Investors, Inc., a Georgia corporation, its general
partner

 

 

      By:       /s/ Anthony Shurtz            

Anthony Shurtz

Chief Financial Officer

 

 

   

 

[Executions continued on next page]

 

Bradley Park Sales Contract

-16-

 



Exhibit 10.1

 

 

 

PURCHASER:

 

BRADLEY PARK APARTMENTS, LLC,
a Georgia limited liability company

 

By:    Roberts Bradley, LLC, a Georgia

limited liability company, its sole

member and manager

 

By:  Roberts Properties, Inc., a

        Georgia corporation, its sole member

        and manager

 

 

By:    /s/ David M. Phillips          

    David M. Phillips

    Vice President of Development

 

 

   

 

[Executions continued on next page]

 

Bradley Park Sales Contract



-17-

 

Exhibit 10.1

 

Escrow Agent joins in the execution of this Agreement for the purpose of
acknowledging the agreements set forth in this Agreement as to the holding of
the Deposit.

 

 

 

ESCROW AGENT:

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

 

By:    /s/ Susan Vander Meer                

         Name: Susan Vander Meer

         Title: Escrow Manager

 

   

 

Bradley Park Sales Contract



-18-

 

Exhibit 10.1

 

EXHIBIT “A”

BRADLEY PARK APARTMENTS

Development and Construction Costs Reimbursed to Seller

 

 

At Closing, Purchaser shall pay to Seller Four Hundred Thousand and No/100
Dollars ($400,000.00) for reimbursement of development costs and as
consideration for the exclusive right to own and use all of Seller’s plans,
surveys, reports, permits, approvals, specifications, intellectual property, and
bonds relating to the Property. In addition, Seller shall assign to Purchaser
any and all contracts or consulting agreements relating to the abovementioned
items and Purchaser agrees to accept and assume said assignment, which includes,
but is not limited to, the architectural contract with Pieper O’Brien Herr
Architects dated July 21, 2014 for Bradley Park Apartments.

 

Bradley Park Sales Contract



 

 

Exhibit 10.1

 

exhibit B

LEGAL DESCRIPTION

 



All that tract or parcel of land lying and being in Land Lots 205 and 206 of the
2nd District, 1st Section, Forsyth County, Georgia and being more particularly
described as follow:

 

Commencing at the Southern end of the mitered intersection of the southerly
right of way of Hutchinson Road (having a right of way width that varies) with
the westerly right of way of State Route No. 9 (having a right of way width that
varies); thence proceeding along the southerly right of way of Hutchinson Road,
North 27 degrees 26 minutes 07 seconds West a distance of 14.43 feet to a point;
thence North 72 degrees 04 minutes 13 seconds West a distance of 25.30 feet to a
point; thence following a counterclockwise curve with an arc distance of 321.59
feet, having a radius of 1857.86 feet, subtended by a chord bearing and distance
of North 77 degrees 01 minutes 45 seconds West, 321.19 feet to a point; thence
North 07 degrees 59 minutes 44 seconds East a distance of 12.00 feet to a point;
thence following a counterclockwise curve with an arc distance of 82.05 feet,
having a radius of 1869.86 feet, subtended by a chord bearing and distance of
North 83 degrees 15 minutes 42 seconds West a distance of 82.05 feet to a
concrete marker found being the POINT OF BEGINNING; thence from said POINT OF
BEGINNING as thus established, leaving the right of way of Hutchinson Road,
South 20 degrees 51 minutes 00 seconds West a distance of 12.92 feet to a ¾ inch
crimp top found; thence South 20 degrees 42 minutes 13 seconds West a distance
of 198.00 feet to ¾ inch crimp top found; thence South 13 degrees 10 minutes 46
seconds West a distance of 429.07 feet to an iron pin set; thence proceeding
along the property now or formerly owned by New South Holdings, LLC, North 88
degrees 47 minutes 41 seconds West a distance of 1352.10 feet to an iron pin set
on the land lot line dividing land lots 204 and 205; thence along the lots of
Manchester Park Subdivision, North 00 degrees 01 minutes 00 seconds East a
distance of 1024.78 feet to an iron pin set; thence North 71 degrees 33 minutes
45 seconds East a distance of 51.86 feet to a concrete monument found on the
southwesterly right of way of Hutchinson Road; thence along said right of way,
following a counterclockwise curve with an arc distance of 283.21 feet, having a
radius of 756.20, subtended by a chord bearing and distance of South 33 degrees
11 minutes 24 seconds East, 281.56 feet to a concrete monument found; thence
continuing along said right of way, South 23 degrees 38 minutes 24 seconds West
a distance of 102.15 feet to a concrete monument found; thence South 65 degrees
38 minutes 24 seconds East a distance of 30.01 feet to a concrete monument
found; thence North 23 degrees 38 minutes 03 seconds East a distance of 90.88
feet to a point; thence following a counterclockwise curve with an arc distance
of 605.58 feet, having a radius of 756.20 feet, subtended by a chord bearing and
distance of South 69 degrees 17 minutes 57 seconds East, 589.53 feet to a point;
thence North 87 degrees 45 minutes 32 seconds East a distance of 419.18 feet to
a concrete monument found; thence South 02 degrees 14 minutes 28 seconds East a
distance of 13.00 feet to a concrete monument found; thence North 87 Degrees 45
minutes 32 seconds East a distance of 34.02 feet to a concrete monument found;
thence North 02 degrees 14 minutes 28 seconds West a distance of 13.00 feet to a
concrete monument found; thence North 86 degrees 55 minutes 18 seconds East a
distance of 41.21 feet to concrete monument found; thence following a clockwise
curve with an arc distance of 252.58 feet, having a radius of 2008.92 feet,
subtended by a chord bearing and distance of South 88 degrees 14 minutes 17
seconds East, 252.41 feet to a concrete monument found being the POINT OF
BEGINNING.

 

The above described property is shown on an Alta/Acsm Land Title Survey For:

Roberts Properties Residential, L.P. Highway Nine Investor, LLC,

Commonwealth Land Title Insurance Company as Tract I, containing 959,542 Square
Feet/22.03 Acres prepared by Travis Pruitt & Associates, Inc., dated August 1,
2005.

 

Bradley Park Sales Contract



 

